Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-24 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019 and 02/02/2022 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites “the top roller is disengaged from the running track when the door is in the closed position and in the open position” in lines 1-3. However, the present application shows in Fig. 11 that the top roller is still engaged with the running track in the open position. Additionally, the top roller cannot be both movable along a top surface of the running track (recited in claim 6) and disengaged from the running track (recited in claim 7) when the door is in the closed position. For examination purposes, “and in the open position” as recited in claim 7 has not been given any patentable weight. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 3,190,238 A), Hennessy (US 4,376,542 A), and Wallace (US 3,224,491 A).
Regarding claim 1, Carney teaches (Fig. 1-6): A hopper railroad car hatch cover assembly (Fig. 2-3) comprising: a running track (channel 48) connectable to a roof (10) of a hopper railroad car (claim 1; Fig. 1); a door (28) movable from an open position to a closed position relative to a coaming (hatch frame 22) of the hopper railroad car (Fig. 2), the door (28) supportable by the running track (48) when in the open position (Fig. 3 and 6); a roller assembly (42, 46) attached to the door (28) and movable along the running track (48). 
Carney further teaches (Fig. 3): hand wheels (66) engageable with a leading edge of the door (28) for locking the door (28) in a closed position (col. 3, lines 26-30), but does not explicitly teach a locking clip engageable with a leading edge of the door. 
However, Hennessy teaches (Fig. 1-5): a locking clip (9) engageable with a leading edge (3) of a hopper door (1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to replace the hand wheels with a locking clip, as taught by Hennessy, as “an improved clip for railway hopper car door gaskets of simple, inexpensive construction for securing gaskets to hopper car doors” (col. 1, lines 23-27).  
Carney further does not explicitly teach an actuator configured to move the door between the open position and the closed position. 
However, Wallace teaches (Fig. 5): a hatch cover actuator (col. 1, lines 53-56) configured to move a door (12) between the open position and the closed position (col. 14, lines 63-69).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to include an actuator configured to move the door between the open position and the closed position, as taught by Wallace, to have a hatchway that can be opened and closed responsive to the control of a single operator (Wallace, col. 14, lines 67-69). 
Regarding claim 2, Carney, Hennessy, and Wallace teach the elements of claim 1, as stated above. Carney further teaches (Fig. 3): the door includes a leading edge gasket (34) and a trailing edge gasket (34) each engageable with the coaming (22) of the hopper car (Fig. 3). 
Regarding claim 3, Carney, Hennessy, and Wallace teach the elements of claim 2, as stated above. Carney further teaches (Fig. 3): the leading edge gasket (34) is engageable with an inner surface of the coaming (22), and wherein the trailing edge gasket (34) is engageable with an outer surface of the coaming (22). 
It is noted that both the leading edge gasket and the trailing edge gasket are engageable with the inner and outer surfaces of the coaming because the gaskets (34) wraps around the curved upper flange (26) of the coaming (22). 
Regarding claim 4, Carney, Hennessy, and Wallace teach the elements of claim 3, as stated above. Carney further teaches (Fig. 3):  the leading edge gasket (34) and the trailing edge gasket (34) are engageable with coaming (22) at approximately a same angle (Fig. 3). 
Regarding claim 6, Carney, Hennessy, and Wallace teach the elements of claim 1, as stated above. Carney further teaches (Fig. 3):  the roller assembly includes a top roller (42) movable along a top surface (58) of the running track (48) when in the open position (Fig. 3 and 6) and during movement of the door between the open position and closed position (Fig. 3).
Regarding claim 7, Carney, Hennessy, and Wallace teach the elements of claim 6, as stated above. Carney further teaches (Fig. 3):  the top roller (42) is disengaged from the running track (58) (into recess 64) when the door is in the closed position (Fig. 3). 
Regarding claim 8, Carney, Hennessy, and Wallace teach the elements of claim 1, as stated above. Carney further teaches (Fig. 3):  the roller assembly includes a bottom roller (46) moveable along a bottom surface of the running track (48) (Fig. 3). 
Regarding claim 9, Carney, Hennessy, and Wallace teach the elements of claim 8, as stated above. Carney further teaches (Fig. 3):  the bottom roller (46) is configured to provide a downward sealing force to a trailing edge of the door (28). 
The bottom roller (46) of Carney provides a downward sealing force to the trailing edge of the door (28) through at least the weight of the roller. 
Regarding claim 11, Carney, Hennessy, and Wallace teach the elements of claim 1, as stated above. Carney does not explicitly teach that the locking clip includes an upright portion and an inwardly curved portion, and wherein the inwardly curved portion is engageable with the leading edge of the door. 
However, Hennessy further teaches (Fig. 1-5): the locking clip (9) includes an upright portion (17) and an inwardly curved portion (19), and wherein the inwardly curved portion (19) is engageable with the leading edge (3) of the door (1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to replace the hand wheels with a locking clip, as taught by Hennessy, as “an improved clip for railway hopper car door gaskets of simple, inexpensive construction for securing gaskets to hopper car doors” (col. 1, lines 23-27).  
Regarding claim 12, Carney, Hennessy, and Wallace teach the elements of claim 1, as stated above. Carney does not explicitly teach that the locking clip is configured to provide a downward sealing force to the leading edge of the door. 
However, Hennessy further teaches (Fig. 2 and 4-5): the locking clip (9) is configured to provide a downward sealing force (col. 1, lines 60-65) to the leading edge (3) of the door (1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to replace the hand wheels with a locking clip, as taught by Hennessy, as “an improved clip for railway hopper car door gaskets of simple, inexpensive construction for securing gaskets to hopper car doors” (col. 1, lines 23-27).  
Regarding claim 13, Carney, Hennessy, and Wallace teach the elements of claim 1, as stated above. Carney further teaches (Fig. 2 and 3): an end gasket assembly (col. 2, lines 35-37). 
Regarding claim 14, Carney, Hennessy, and Wallace teach the elements of claim 13, as stated above. Carney further teaches (Fig. 3): the end gasket assembly includes a first portion (34) engageable with an inner surface of the coaming (22) of the hopper car, and a second portion (34) engageable with an outer surface of the coaming (22) of the hopper car.
It is noted that both the two gasket portions (34) are engageable with the inner and outer surfaces of the coaming (22) because the gasket portions (34) wraps around the curved upper flange (26) of the coaming (22). 
Regarding claim 17, Carney, Hennessy, and Wallace teach the elements of claim 1, as stated above. Carney further teaches (Fig. 3): a door (28) movable in a substantially horizontal direction between the open position and the closed position (Fig. 3), but does not teach that an actuator is configured to move the door. 
However, Wallace teaches (Fig. 5): a hatch cover actuator (col. 1, lines 53-56) configured to move a door (12) between the open position and the closed position (col. 14, lines 63-69).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to include an actuator configured to move the door between the open position and the closed position, as taught by Wallace, to have a hatchway that can be opened and closed responsive to the control of a single operator (Wallace, col. 14, lines 67-69).
Regarding claim 18, Carney teaches (Fig. 1-5): A hopper car (C) comprising: a frame (Fig. 1); spaced apart side walls; a roof connected to the side walls (Fig. 1) and including a coaming (22) defining an opening in the roof (10); and a hatch cover assembly (Fig. 2-3) including: a running track (channel 48) connectable to the roof (10); a door (28) moveable from an open position to a closed position relative to the coaming (22); a roller assembly (42, 46) attached to the door (28) and moveable along the running track (48). 
Carney further teaches (Fig. 3): hand wheels (66) engageable with a leading edge of the door (28) for locking the door (28) in a closed position (col. 3, lines 26-30), but does not explicitly teach a locking clip engageable with a leading edge of the door. 
However, Hennessy teaches (Fig. 1-5): a locking clip (9) engageable with a leading edge (3) of a hopper door (1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to replace the hand wheels with a locking clip, as taught by Hennessy, as “an improved clip for railway hopper car door gaskets of simple, inexpensive construction for securing gaskets to hopper car doors” (col. 1, lines 23-27).  
Carney further does not explicitly teach an actuator configured to move the door between the open position and the closed position. 
However, Wallace teaches (Fig. 5): a hatch cover actuator (col. 1, lines 53-56) configured to move a door (12) between the open position and the closed position (col. 14, lines 63-69).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to include an actuator configured to move the door between the open position and the closed position, as taught by Wallace, to have a hatchway that can be opened and closed responsive to the control of a single operator (Wallace, col. 14, lines 67-69).
Regarding claim 19, Carney, Hennessy, and Wallace teach the elements of claim 18, as stated above. Carney further teaches (Fig. 3): the leading edge gasket (34) is engageable with an inner surface of the coaming (22), and wherein the trailing edge gasket (34) is engageable with an outer surface of the coaming (22). 
It is noted that both the leading edge gasket and the trailing edge gasket are engageable with the inner and outer surfaces of the coaming because the gaskets (34) wraps around the curved upper flange (26) of the coaming (22). 
Regarding claim 20, Carney, Hennessy, and Wallace teach the elements of claim 18, as stated above. Carney further teaches (Fig. 3):  the bottom roller (46) engageable with a bottom surface of the running track (Fig. 3) is configured to provide a downward sealing force to a trailing edge of the door (28). 
The bottom roller (46) of Carney provides a downward sealing force to the trailing edge of the door (28) through at least the weight of the roller. 
Regarding claim 21, Carney, Hennessy, and Wallace teach the elements of claim 18, as stated above. Carney does not explicitly teach that the locking clip includes an upright portion and an inwardly curved portion, and wherein the inwardly curved portion is engageable with the leading edge of the door and configured to provide a downward sealing force to the leading edge of the door. 
However, Hennessy further teaches (Fig. 1-5): the locking clip (9) includes an upright portion (17) and an inwardly curved portion (19), and wherein the inwardly curved portion (19) is engageable with the leading edge (3) of the door (1) and configured to provide a downward sealing force (col. 1, lines 60-65) to the leading edge (3) of the door (1). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to replace the hand wheels with a locking clip, as taught by Hennessy, as “an improved clip for railway hopper car door gaskets of simple, inexpensive construction for securing gaskets to hopper car doors” (col. 1, lines 23-27).  
Regarding claim 22, Carney, Hennessy, and Wallace teach the elements of claim 18, as stated above. Carney further teaches (Fig. 3): the end gasket assembly includes a first portion (34) engageable with an inner surface of the coaming (22), and a second portion (34) engageable with an outer surface of the coaming (22).
It is noted that both the two gasket portions (34) are engageable with the inner and outer surfaces of the coaming (22) because the gasket portions (34) wraps around the curved upper flange (26) of the coaming (22). 
Regarding claim 24, Carney, Hennessy, and Wallace teach the elements of claim 1, as stated above. Carney further teaches (Fig. 3): a door (28) movable in a substantially horizontal direction between the open position and the closed position (Fig. 3), but does not teach that an actuator is configured to move the door. 
However, Wallace teaches (Fig. 5): a hatch cover actuator (col. 1, lines 53-56) configured to move a door (12) between the open position and the closed position (col. 14, lines 63-69).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to include an actuator configured to move the door between the open position and the closed position, as taught by Wallace, to have a hatchway that can be opened and closed responsive to the control of a single operator (Wallace, col. 14, lines 67-69).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 3,190,238 A), Hennessy (US 4,376,542 A), Wallace (US 3,224,491 A), and Haymond et al. (US 8,056,486 B2).
Regarding claim 5, Carney, Hennessy, and Wallace teach the elements of claim 3, as stated above. Carney further teaches (Fig. 3):  the leading edge gasket (34) and the trailing edge gasket (34) are engageable with the coaming, but does not explicitly teach that they are engageable with the coaming at respective angles of between 30 and 60 degrees.
However, Haymond teaches (Fig. 2 and 4-5): the leading edge gasket (82) (Fig. 5) and the trailing edge gasket (82) (Fig, 4) are engageable with the coaming (26) at respective angles of between 30 and 60 degrees (Fig. 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engagement angle between the edge gaskets and the coaming of Carney, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 3,190,238 A), Hennessy (US 4,376,542 A), Wallace (US 3,224,491 A), and Gaydos et al. (US 6,827,025 B2).
Regarding claim 15, Carney, Hennessy, and Wallace teach the elements of claim 14, as stated above. Carney does not explicitly teach that a shape of the end gasket assembly is a semicircular arc, and wherein the first portion includes a first half of the semicircular arc, and the second portion includes a second half of the semicircular arc.
However, Gaydos teaches (Fig. 1-2): a shape of the end gasket assembly (102) is a semicircular arc (col. 10, lines 11-18), and wherein the first portion includes a first half of the semicircular arc, and the second portion includes a second half of the semicircular arc (col. 10, lines 11-18). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Carney to shape the end gasket assembly with the first and second portions forming halves of the semicircular arc, as taught by Gaydos, to “match the configuration of the curved coaming on railcar” (col. 10, lines 16-18). 

Allowable Subject Matter
Claims 10, 16, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 10, the prior art fails to teach that the door includes a downwardly extending center portion slideable along the coaming of the hopper car when the door moves between the open position and the closed position. While Carney et al. (US 3,190,238 A) teaches (Fig. 3): downwardly extending flanges (32), the examiner finds no obvious reason to modify the downwardly extending flanges to extend in a center portion and of the door such that the downwardly extending flange is slideable along the coaming of the hopper car when the door moves between the open position and the closed position. Such a modification would require improper hindsight reasoning. 
Regarding claims 16 and 23, the prior art fails to teach a wire bridge rotatably attached to the door, the wire bridge movable between a first position when the door is in the open position, and a second position when the door is in the closed position, wherein in the first position the wire bridge extends between the door and the coaming, and in the second position the wire bridge hangs downwardly from the door. While Carney et al. (US 3,190,238 A) teaches (Fig. 3): a door (28) movable between an open position and a closed position, the examiner finds no obvious reason to modify the door to include a wire bridge rotatably attached to the door such that the wire bridge extends between the door and the coaming in an open position and hangs downwardly from the door in a closed position. Such a modification would require improper hindsight reasoning.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-2239033-A: Teaches the upper gaskets 31 are wedged against the coaming at an angle. 
US-3348602-A teaches hatch cover assembly (Fig. 1-3) comprising: a running track (col. 1, lines 33-37); a door (1-3) movable from an open position (Fig. 3) to a closed position (Fig. 1) relative to a coaming (4); the door (1-3) supportable by the running track when in the open position (Fig. 3); a roller assembly  (wheels 8, 9) attached to the door (1-3) and movable along the running track (Fig. 1-3);
US-4452150-A: Teaches a continuous elastomeric gasket or seal 40 is affixed by a suitable technique to the underside of the border sections 36 and are provided with a hollow center 40a to cause the weight of the unit 20 and the force generated by the locked hatch closures 24 to flatten the gasket against the coaming structure 10 into sealed relationship as shown in FIGS. 4 and 5. 
US-4638743-A: Teaches that there is a smooth surface along the length of the hatch against which such as gaskets of the hatch covers can seal the hatch opening; semi-circular arc gasket. 
US-4840126-A: Teaches that the hatch cover arrangement for a railway wagon comprises the combination of a hatch cover and a hold down bar for the hatch cover; the hold down bar has opposed ends one of which is adapted to be pivotally mounted to the car and the other of which is adapted to be releasably latched to the car while a medial portion intermediate the opposed ends thereof extends transversely across the hatch cover, the hold down bar and the hatch cover comprising a one-piece homogeneous member formed of polymeric material.
US-20120152146-A1: Teaches a hatch is slideably coupled to the support frame; the hatch is moveable between a closed position and an open position for selectively covering the cargo well opening; a hatch positioning system including a drive shaft that is coupled to the support frame, a locking assembly that is coupled to the drive shaft and is configured to selectively engage a locking bar, a positioning assembly that is coupled to the drive shaft, and a drive assembly that is coupled to the drive shaft.
US-8701565-B2: Teaches a system includes a door assembly operable to at least partially cover an opening of a rail car and a hydraulic motor operable to move the door assembly between a first open position and a second closed position, wherein the hydraulic motor is powered by air pressure.
DE-3721146-A: Teaches a watertight sliding door (3) which runs on rails (13) by means of rollers (10) and has an inflatable, i.e. activatable, seal (4) provided on the door perimeter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617